expired in this case on August 12, 2013. Accordingly, we conclude that we
                    lack jurisdiction over this appeal and we
                                ORDER this appeal DISMISSED.




                                            Parraguirre


                                istral° j.                               Ch941-7 J.
                    Douglas                                     Cherry




                    cc:   Hon. Jessie Elizabeth Walsh, District Judge
                          Judith Scrase
                          Valarie I. Fujii & Associates
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


             veep
                                                          2
(0) I947A